PER CURIAM.
This direct appeal of the appellant’s judgment and sentence, imposed after the appellant was found guilty of violating the conditions of his supervision, was filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the revocation of probation but reverse the written order and remand for the trial court to enter a corrected revocation order that comports with its oral findings that the appellant violated only the condition of probation requiring him to report. See Gordon v. State, 827 So.2d 346, 2002 WL 31174261 (Fla. 2d DCA Oct.2, 2002).
AFFIRMED IN PART; REVERSED IN PART; REMANDED WITH INSTRUCTIONS.
BARFIELD, KAHN and PADOVANO, JJ., concur.